DETAILED ACTION
This office action is in response to the application filed on 04/27/2021. Claims 1-13 have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim for provisional application No. 62/839,033 filed on 04/26/2019.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2013/0202051) in view of Yu (US 2013/0216147).

	Regarding claim 1, Zhou discloses the following claim limitations: a decoder that decodes an image, the decoder comprising: (Zhou, abstract discloses a method for decoding a compressed video bit stream in a video decoder to recover a video sequence),
(Zhou, paragraph 134 discloses such as a microprocessor, application specific integrated circuit (ASIC)… memory devices, writable storage media such as disks, flash memory, memory),
splits a current picture to be decoded into two or more tiles (Zhou, paragraph 11 discloses dividing a picture into tiles),
and decodes the current picture by performing the decoding on a slice (Zhou, paragraph 94 discloses decoder control component 1400 allocates the decoding of sub-pictures to decoder cores in a similar fashion to the previously described encoder allocation of sub-pictures to encoder cores. If the encoded picture is divided into four sub-pictures),
 the slice being rectangular-shaped (Zhou, paragraph 32 discloses Tiling allows the division of a picture horizontally and vertically into multiple rectangular partitions referred to as tiles),
 	the slice being made up of one or more tiles or a part of a tile obtained by the splitting (Zhou, paragraph 37 discloses a picture may be divided into sub-pictures that can be encoded and decoded independently. The number of sub-pictures into which a picture is to be divided is based on the pixel rate of the video sequence and picture size),
in the decoding of the current picture (Zhou, paragraph 29 discloses PPS is a set of parameters signaled in the compressed bit stream that apply to the decoding of one or more subsequent pictures). 
	Zhou does not explicitly disclose the following claim limitations: the circuitry sets first information on a region in a predetermined manner without retrieving the first information from 
	However, in the same field of endeavor Yu discloses more explicitly the following:  
the circuitry sets first information on a region in a predetermined manner without retrieving the first information from header information, the region being occupied by a slice located at a lower-right corner of the current picture, and the first information is not included in the header information (Yu, paragraph 46 discloses when the partition manner at 45 degrees from upper right to lower left is selected, the sign of the first position parameter indicates that the triangle is at the upper left corner or the lower right corner  in the image block, the second position parameter indicates endpoint information of the triangle boundary, and the triangle boundary is not on the boundary of the image block. When the partition manner at 45 degrees from upper left to lower right is selected, the sign of the first position parameter indicates that the triangle is at the lower left corner or the upper right corner in the image block, the second position parameter indicates endpoint information of the triangle boundary).
	It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Zhou with Yu to create the decoding method of Zhou with position parameter of upper left corner or the lower right corner in the image block.
	The reasoning being is to reduce the bandwidth required for transferring video data as much as possible (Yu, paragraph 5).
	
        Regarding claim 2, Zhou and Yu discloses the decoder according to claim 1, wherein the first information is information indicating a position of a lower-right corner of the slice located at (Yu, paragraph 46 discloses when the partition manner at 45 degrees from upper right to lower left is selected, the sign of the first position parameter indicates that the triangle is at the upper left corner or the lower right corner in the image block, the second position parameter indicates endpoint information of the triangle boundary, and the triangle boundary is not on the boundary of the image block. When the partition manner at 45 degrees from upper left to lower right is selected, the sign of the first position parameter indicates that the triangle is at the lower left corner or the upper right corner in the image block, the second position parameter indicates endpoint information of the triangle boundary).
 
	Regarding claim 3, Zhou and Yu discloses the decoder according to claim 1, wherein the first information is information indicating a position of an upper-left corner and a position of a lower-right corner of the slice located at the lower-right corner of the current picture (Yu, paragraph 46 discloses when the partition manner at 45 degrees from upper right to lower left is selected, the sign of the first position parameter indicates that the triangle is at the upper left corner or the lower right corner in the image block, the second position parameter indicates endpoint information of the triangle boundary, and the triangle boundary is not on the boundary of the image block. When the partition manner at 45 degrees from upper left to lower right is selected, the sign of the first position parameter indicates that the triangle is at the lower left corner or the upper right corner in the image block, the second position parameter indicates endpoint information of the triangle boundary).

(Zhou, paragraph 63 discloses tile syntax elements that may be included in an SPS or PPS).

	Regarding claim 5, Zhou and Yu discloses the decoder according to claim 1, wherein in operation, the circuitry further in the decoding of the current picture, decodes position information of an upper-left corner of a slice located at the beginning of the current picture from information indicating a position of an upper-left corner of the current picture, the information indicating the position of the upper-left corner of the current picture being included in the header information (Yu, paragraphs 10-14 discloses acquiring a bitstream, and decoding at least two position parameters from the bitstream, where the at least two position parameters include a first position parameter and a second position parameter, the first position parameter identifies whether a sub-image block obtained by partitioning an image block is a rectangle or not a rectangle, and the second position parameter identifies endpoint information of the sub-image block; and determining, according to the at least two position parameters and a decoding sequence of the at least two position parameters, information of the sub-image block obtained by partitioning the image block).

	Regarding claim 6, Zhou and Yu discloses the decoder according to claim 1, wherein the predetermined manner is calculating the first information using second information included in the header information and different from the first information (Yu, paragraph 12 discloses a sub-image block obtained by partitioning an image block, determining at least two position parameters, where the at least two position parameters include a first position parameter and a second position parameter, the first position parameter identifies whether the sub-image block is a rectangle or not a rectangle, and the second position parameter identifies endpoint information of the sub-image block; determining an encoding sequence of the first position parameter and the second position parameter according to a partition manner of the image block).

	Regarding claim 7, Zhou and Yu discloses the decoder according to claim 6, wherein the second information is a tile index or a tile index difference included in the header information (Yu, paragraph 109 discloses residual is an error of pixel values of corresponding pixel points of the irregular sub-image block obtained by performing partition and the prediction block, and the motion vector information indicates a position difference of the irregular sub-image block and the prediction block… in addition paragraph 10-14 discloses acquiring a bitstream, and decoding at least two position parameters from the bitstream, where the at least two position parameters include a first position parameter and a second position parameter, the first position parameter identifies whether a sub-image block obtained by partitioning an image block is a rectangle or not a rectangle, and the second position parameter identifies endpoint information of the sub-image block; and determining, according to the at least two position parameters and a decoding sequence of the at least two position parameters, information of the sub-image block obtained by partitioning the image block).

	Regarding claim 8, Zhou and Yu discloses the decoder according to claim 7, wherein the tile index difference is a difference between (i) a tile index of a tile located at an upper-left corner of the slice located at the lower-right corner of the current picture and (ii) a tile index of a tile located at a lower-right corner of the slice located Yu, paragraph 109 discloses residual is an error of pixel values of corresponding pixel points of the irregular sub-image block obtained by performing partition and the prediction block, and the motion vector information indicates a position difference of the irregular sub-image block and the prediction block… in addition paragraph 10-14 discloses acquiring a bitstream, and decoding at least two position parameters from the bitstream, where the at least two position parameters include a first position parameter and a second position parameter, the first position parameter identifies whether a sub-image block obtained by partitioning an image block is a rectangle or not a rectangle, and the second position parameter identifies endpoint information of the sub-image block; and determining, according to the at least two position parameters and a decoding sequence of the at least two position parameters, information of the sub-image block obtained by partitioning the image block).

	With regard to claim 9, claim 9 lists all the same elements and features to claim 1 as outlined above. Therefore the same rationale that was utilized in claim 1 applies equally as well to claim 9.

	With regard to claim 10, claim 10 lists all the same elements and features to claim 1 as outlined above. Therefore the same rationale that was utilized in claim 1 applies equally as well to claim 10.

	Regarding claim 11, Zhou and Yu discloses the decoder according to claim 10, wherein the processor is configured to generate the first information with second information which is different from the first information and which is included in the header information (Yu, paragraph 12 discloses a sub-image block obtained by partitioning an image block, determining at least two position parameters, where the at least two position parameters include a first position parameter and a second position parameter, the first position parameter identifies whether the sub-image block is a rectangle or not a rectangle, and the second position parameter identifies endpoint information of the sub-image block; determining an encoding sequence of the first position parameter and the second position parameter according to a partition manner of the image block).

	Regarding claim 12, Zhou and Yu discloses the decoder according to claim 11, wherein the second information indicates one of a tile index and a difference of tile indices (Yu, paragraph 109 discloses residual is an error of pixel values of corresponding pixel points of the irregular sub-image block obtained by performing partition and the prediction block, and the motion vector information indicates a position difference of the irregular sub-image block and the prediction block… in addition paragraph 10-14 discloses acquiring a bitstream, and decoding at least two position parameters from the bitstream, where the at least two position parameters include a first position parameter and a second position parameter, the first position parameter identifies whether a sub-image block obtained by partitioning an image block is a rectangle or not a rectangle, and the second position parameter identifies endpoint information of the sub-image block; and determining, according to the at least two position parameters and a decoding sequence of the at least two position parameters, information of the sub-image block obtained by partitioning the image block).

	Regarding claim 13, Zhou and Yu discloses the decoder according to claim 12, wherein the difference is a difference between (i) a first tile index of a first tile located at an upper-left corner of the slice and (ii) a second tile index of a second tile located at a lower-right corner of the slice (Yu, paragraph 109 discloses residual is an error of pixel values of corresponding pixel points of the irregular sub-image block obtained by performing partition and the prediction block, and the motion vector information indicates a position difference of the irregular sub-image block and the prediction block… in addition paragraph 10-14 discloses acquiring a bitstream, and decoding at least two position parameters from the bitstream, where the at least two position parameters include a first position parameter and a second position parameter, the first position parameter identifies whether a sub-image block obtained by partitioning an image block is a rectangle or not a rectangle, and the second position parameter identifies endpoint information of the sub-image block; and determining, according to the at least two position parameters and a decoding sequence of the at least two position parameters, information of the sub-image block obtained by partitioning the image block).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481